Citation Nr: 1018486	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-29 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado




THE ISSUES

1.  Entitlement to increased ratings for a right knee 
disability, currently assigned "staged" ratings of 0 
percent prior to April 8, 2009, and 10 percent from that 
date.  

2.  Entitlement to increased ratings for a left knee 
disability, currently assigned "staged" ratings of 0 
percent prior to April 8, 2009, and 10 percent from that 
date.  




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1977 to December 2005.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2006 rating decision by the San Diego, California Department 
of Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, granted service connection for the Veteran's 
bilateral knee disabilities, and assigned a 0 percent rating 
for each knee, effective January 1, 2006 (the day after his 
separation from service).  This case was before the Board in 
November 2008 when it was remanded for additional 
development.  An interim March 2010 rating decision increased 
the rating for the Veteran's service-connected bilateral knee 
disabilities to 10 percent for each knee, effective April 8, 
2009.  The claims file is now in the jurisdiction of the 
Denver, Colorado RO.  The issues are characterized to reflect 
that "staged" ratings are assigned, and that both "stages" 
are for consideration.  


FINDING OF FACT

On May 6, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
in writing that he intended to withdraw his appeal seeking 
increased ratings for his bilateral knee disabilities; there 
is no question of fact or law remaining before the Board in 
these matters.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant are met as to the claims pertaining to the ratings 
for his bilateral knee disabilities; the Board has no further 
jurisdiction in the matters.  38 U.S.C.A. §§ 7104, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  However, given the appellant's 
expression of intent to withdraw his appeal, further 
discussion of the impact of the VCAA is not necessary.  

B.	Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  

Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204.  

In a written statement received by the Appeals Management 
Center on May 6, 2010, the Veteran withdrew his appeal 
seeking increased ratings for his service-connected bilateral 
knee disabilities.  Hence, there is no allegation of error of 
fact or law for appellate consideration on these claims.  
Accordingly, the Board does not have jurisdiction to consider 
an appeal in these matters, and the appeal must be dismissed.  




ORDER

The appeal seeking increased ratings for a right knee 
disability, currently assigned "staged" ratings of 0 
percent prior to April 8, 2009, and 10 percent from that 
date, is dismissed.  

The appeal seeking increased ratings for a left knee 
disability, currently assigned "staged" ratings of 0 
percent prior to April 8, 2009, and 10 percent from that 
date, is dismissed.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


